Citation Nr: 0119490	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 21, 
1997, for the award of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 1960 
and from February 1961 to September 1976.  He died on August 
[redacted], 1988.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted the appellant service 
connection for the cause of the veteran's death effective 
from January 21, 1997, with payments beginning on February 1, 
1997.  

In June 2001 the appellant and her daughter presented 
testimony to the undersigned Board member during a central 
office hearing in Washington, DC.


REMAND

At the central office hearing in Washington, DC, in June 
2001, the appellant testified that after the veteran's death 
she applied for benefits with the Social Security 
Administration on behalf of her daughter.  She said that she 
filed this claim in September 1988.  This evidence is 
pertinent to the instant claim in light of  38 C.F.R. § 3.153 
which states that "An application on a form jointly 
prescribed by the Secretary and the Security of Health, 
Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Vetearns Affairs as of the date 
of receipt in Social Security Administration."  Furthermore, 
section 3.152 states that "A specific claim in the form 
prescribed by the Secretary (or jointly with the Secretary of 
Health and Human Services, as prescribed by Sec. 3.153) must 
be filed in order for death benefits to be paid to any 
individual under the laws administrated by VA."  

In view of the foregoing, this case must be remanded to the 
RO so that an inquiry may be made as to whether and when the 
appellant filed a claim for death benefits with the Social 
Security Administration (SSA). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the SSA and 
find out if and when the appellant filed 
for death benefits and, if possible, what 
form the appellant used.  

2.  Upon completion of the requested 
development above, the RO should again 
review the veteran's claim for 
entitlement to an effective date earlier 
than January 21, 1997, for the award of 
service connection for the cause of the 
veteran's death  If any action taken 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




